Exibit 31.1 Certification of Chief Executive Officer Securities Exchange Act rules 13a-14 and 15d-14 As Adopted Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 Robert M. Callahan, Chief Executive Officer of Metwood, Inc., certifies that: 1.I have reviewed this quarterly report on Form 10-QSB for the quarterly period ended September 30, 2007 of Metwood, Inc. (the "Registrant"); 2.Based on my knowledge, this quarterly report does not contain any untrue statement of a materialfact or omit to state a material fact necessary to make the statements made, in light of thecircumstances under which such statements were made, not misleading with respect to the periodcovered by this quarterly report; 3.Based on my knowledge, the financial statements and other financial information included in thisquarterly report fairly present in all material respects the financial condition, results of operations and cash flows of the Registrant as of and for the periods presented in this quarterly report; 4.The Registrant's other certifying officer and I are responsible for establishing and maintainingdisclosure controls and procedures (as defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) and internal control over financial reporting (as defined in Exchange Act Rules 13a-15(f) and15d-15(f)) for the Registrant and have: a)designed such disclosure controls and procedures, or caused such disclosure controlsand procedures to be designed under our supervision, to ensure that material information relating to the Registrant, including its consolidated subsidiary, is made known to us byothers within those entities, particularly during the period in which this report is being prepared; b)designed such internal control over financial reporting, or caused such internal controlover financial reporting to be designed under our supervision, to provide reasonableassurance regarding the reliability of financial reporting and the preparation offinancial statements for external purposes in accordance with generally acceptedaccounting principles; c)evaluated the effectivensss of the Registrant's disclosure controls and procedures andpresented in this report our conclusions about the effectiveness of the disclosure controlsand procedures, as of the end of the period covered by this report on such evaluation, and; d)disclosed in this report any change in the Registrant's internal control over financialreporting that occurred during the Registrant's most recent fiscal quarter that hasmaterially affected, or is reasonably likely to materially affect, the Registrant'sinternal control over financial reporting; and 5.The Registrant's other certifying officer and I have disclosed, based on our most recent evaluationof internal control over financial reporting, to the Registrant's auditors and the audit committeeof the Registrant's board of directors (or persons performing the equivalent functions): a)all significant deficiencies and material weaknesses in the design or operation ofinternal control over financial reporting which are reasonably likely to adverselyaffect the Registrant's ability to record, process, summarize and report financialinformation; and b)any fraud, whether or not material, that involves management or other employeeswho have a significant role in the Registrant's internal control over financial reporting. Date: November 14, 2007/s/Robert M. Callahan Robert M. Callahan Chief Executive Officer
